                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

    TEX JAMES BERGERON,                                                CIVIL ACTION
         Plaintiff

    VERSUS                                                             NO. 17-0002

    GREAT LAKES DREDGE AND                                             SECTION: “E” (2)
    DOCK COMPANY,
        Defendant


                                   ORDER AND REASONS

        Before the Court is a Supplemental Motion in Limine to Exclude Evidence and

Testimony Regarding Plaintiff's Lifecare Plan filed by Defendant Great Lakes & Dock

Company.      1   Plaintiff filed a response.   2   For the following reasons, the motion is

GRANTED IN PART and DENIED IN PART

                                       BACKGROUND

        Plaintiff Tex James Bergeron alleges he was injured on January 5, 2014, while

working on the booster barge ALCO, also known as the R-031. 3 At that time, Plaintiff was

employed by Great Lakes as a watch engineer aboard the dredge PONTCHARTRAIN. 4

The ALCO is a support (or “booster”) vessel for the dredge PONTCHARTRAIN. 5 Plaintiff

alleges that freezing rain and wind caused him to slip and fall on the ALCO’s icy deck. 6

Bergeron alleges his injuries are the result of Great Lakes’ negligence and the

unseaworthiness of the ALCO. 7



1 R. Doc. 96.
2 R. Doc. 100.
3 R. Doc. 1.
4 R. Doc. 14-6 at 3.
5 R. Doc. 1.
6 Id.
7 Id. at 4-5.


                                                    1
        On May 10, 2019, Plaintiff’s lifecare planner, Jeffrey Peterson, authored a lifecare

plan report. 8 Peterson included a drug called “Cymbalta” in the “Medication Costs”

section of the lifecare plan. 9 Peterson estimated the total cost of this drug over the

remainder of Plaintiff’s lifetime to be $89,320.32. 10

        On September 3, 2019, Defendant Great Lakes Dredge & Dock Company filed a

Motion in Limine to Exclude Certain Evidence and Testimony Regarding Plaintiff’s

Lifecare Plan. 11 Plaintiff Tex Bergeron opposed this motion. 12 Defendant filed a reply. 13

After Defendant filed this motion in limine, Peterson authored an updated lifecare plan

substituting a drug called “Trintellix” for Cymbalta under “Medication Costs.” 14 Peterson

estimates the total cost of Trintellix over the remainder of Plaintiff’s lifetime will be

$230,522.76. 15 Defendant addressed the updated lifecare plan in its reply. 16 On October

23, 2019, the Court ruled on Defendant’s motion in limine. 17 The Court ordered, in

relevant part:

        Peterson will be allowed to testify as to the updated lifecare plan, provided that the
        parties will meet and confer to discuss Defendant’s objections to specific expenses
        set forth in the updated lifecare plan. If the parties are unable to agree on the
        expenses set forth in the plan, Defendant will be permitted to file a supplemental
        motion in limine regarding the updated life care plan by no later than Tuesday,
        November 12, 2019 at 5:00 p.m. 18




8 R. Doc. 59-2.
9 Id. at 12.
10 Id.
11 R. Doc. 59.
12 R. Doc. 66.
13 R. Doc. 71.
14 Compare R. Doc. 59-2 at 12 with R. Doc. 96-2 at 8.
15 R. Doc. 96-2 at 8.
16 R. Doc. 71.
17 R. Doc. 93.
18 Id. at 2.


                                                    2
       On November 12, 2019, Defendant filed the instant Supplemental Motion in

Limine to Exclude Evidence and Testimony Regarding Plaintiff's Lifecare Plan. 19 Plaintiff

filed a response. 20 Defendant seeks to exclude Peterson’s testimony concerning:

       1) Plaintiff’s need to take Trintellix for the rest of his life and the cost of this
          medication, 21

       2) Plaintiff’s need for an “air compressor boot” and the cost of such a device, 22 and

       3) Any additional recommendations for “potential cost projections” on the basis
          that “there is a possibility of additional services needed depending on Mr.
          Bergeron’s level of recovery.” 23

                                    LAW AND ANALYSIS

I.     “Air Compressor Boot” and “Potential Cost Projections”

       Plaintiff has agreed to remove the cost of the “air compressor boot” from the

lifecare plan. 24 Plaintiff also has agreed not to include any “potential cost projections” in

“the life care plan numbers at trial (and will only seek medical treatment that meets the

preponderance of threshold at trial[)].”25 Accordingly, Defendant’s motion in limine with

respect to the “air compressor boot” and any “potential cost projections” included in

Peterson’s lifecare plan is hereby GRANTED, with Plaintiff’s consent.

II.    Trintellix

       “[T]his Court allows life care planners to testify as to future healthcare needs,

predicated upon the testimony of treating physicians as to the reasonable need for such

care, and the cost of such care.” 26 In this case, Plaintiff’s lifecare planner’s Trintellix


19 R. Doc. 96.
20 R. Doc. 100.
21 R. Doc. 96-1 at 3.
22 R. Doc. 96-1 at 5.
23 Id. (citing R. Doc. 96-2 (Peterson’s Lifecare Plan)).
24 R. Doc. 100 at 1.
25 Id.
26 Snider v. New Hampshire Ins. Co., Civil Action No. 14-2132, 2016 WL 3193473, at *2 (E.D. La. June 9,

2016).

                                                  3
testimony is predicated on the recommendation of Plaintiff’s treating physician, Dr.

Hayes. In a report dated May 20, 2019, Dr. Hayes describes his May 17, 2019 visit with

Plaintiff and recommends substituting Trintellix for the drug Plaintiff was prescribed at

the time, Cymbalta. 27 Notably, Dr. Hayes explains the substitution was necessary because

treatment via Cymbalta resulted in “incomplete efficacy.”            28   Plaintiff represents

Defendant received a copy of Dr. Hayes’ May 20, 2019 report by no later than June 21,

2019, roughly two months before Dr. Hayes’ deposition, and Defendant does not dispute

this fact. Defendant maintains “Dr. Hayes never testified about Plaintiff’s need for

Trintellix for the rest of his life” at his deposition, 29 but, in actuality, Defendant did not

ask Dr. Hayes about his prescribing of Trintillex during Dr. Hayes’ deposition.

        Defendant’s motion in limine with respect to the Trintillex recommendation in the

lifecare plan is DENIED. Peterson will be allowed to testify about Plaintiff’s need for

Trintillex, in what dosages, over what period of time, and the cost of this medication.

Provided, as the Court has already instructed the parties, Peterson will be allowed to

testify (1) only after Plaintiff’s healthcare providers have testified and (2) only insofar as

Plaintiff’s healthcare providers have testified it is more probable than not that the

Trintillex expenses are medically necessary and will be incurred.

        Plaintiff shall make Dr. Patrick Hayes available for re-deposition before the trial,

if Defendant wishes to re-depose him.

        New Orleans, Louisiana, this 26th day of November, 2019.


                                        ______________________ _________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE
27 R. Doc. 100-1 at 8.
28 Id.
29 Id.


                                              4
